 EAST WIND ENTERPRISESEast Wind Enterprises and Graphic Arts Interna-tional Union, Local 280. Case 20-CA-1478827 January 1984SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 4 August 1983 Administrative Law JudgeClifford H. Anderson issued the attached supple-mental decision. The Employer filed exceptionsand a supporting brief on 23 September 1983, andthe General Counsel filed an answering brief on 19October 1983.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the supplemental deci-sion and the record in light of the exceptions andbriefs and has decided to affirm the judge's rulings,findings, and conclusions and to adopt the supple-mental Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, East WindEnterprises, San Francisco, California, its officers,agents, successors, and assigns, shall take the actionset forth in the recommended Order.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASECLIFFORD H. ANDERSON, Administrative Law Judge:On March 27, 1980, Administrative Law Judge JerroldH. Shapiro issued his decision in Case 20-CA-14788.The Board adopted the judge's recommended Order onJuly 17, 1980,1 and the United States Court of Appealsfor the Ninth Circuit enforced that Order on December4, 1981.2 That Order, inter alia, required the Respondentto make Leonard Gerard (the backpay claimant or theclaimant):... whole for any loss of earnings he may havesuffered by reason of the discrimination against him,by payment of a sum of money equal to that whichhe would have earned from the date of his unlawfultermination, less his net earnings, if any, during suchperiod, to be computed in the manner prescribed inF. W: Woolworth Co., 90 NLRB 289 (1950). Intereston the backpay shall be computed as set forth in theBoard's decision in Florida Steel Corp., 231 NLRB651 (1977). See generally Isis Plumbing Co., 138NLRB 716 (1962).' 250 NLRB 685 (1980).' 664 F.2d 754 (9th Cir. 1981).268 NLRB No. 89A dispute having arisen over the amount of backpaydue the claimant under the Order, on May 18, 1982, theRegional Director for Region 20 of the National LaborRelations Board issued a backpay specification andnotice of hearing. On January 13, 1983, Associate ChiefAdministrative Law Judge William J. Pannier ruled onpreliminary motions and granted a postponement of thehearing until February 7, 1983. I heard the matter in trialon February 7, 8, and 22, and March 9 and 10, 1983, inSan Francisco, California. Thereafter, the General Coun-sel and Respondent filed posthearing briefs.FINDINGS AND CONCLUSIONSBased on the record as a whole, including my observa-tion of the witnesses and their demeanor and the post-hearing briefs of the Respondent and the General Coun-sel, I make the following findings and conclusions.I. ISSUESThe parties were not in dispute regarding the appro-priate backpay period--essentially a I-year period begin-ning August 6, 1979, and ending August 14, 1980. Theparties disagreed, however, regarding: (1) the formulafor calculating the gross backpay amount, (2) the back-pay claimant's mitigation of damages during the periodand, finally, (3) the issue of pension payments. Theseissues are treated separately, infra.II. THE GROSS BACKPAY FORMULA AND AMOUNTA. The Contentions of the PartiesThe General Counsel utilized as a measure of theclaimant's backpay during the backpay period the wageshe earned before his termination. Thus, the GeneralCounsel advances Gerard's prior earnings in 1979 as ameasure of the earnings he would have obtained after hisdischarge had he remained in the Respondent's employ.The Respondent did not dispute the accuracy of the cal-culations of the General Counsel in determining theclaimant's earnings in the predischarge period but vigor-ously opposed any formula which used the pretermina-tion period as a measure of posttermination earnings.Rather the Respondent argued that the measure of grossbackpay due should be taken from the work that wouldhave been assigned Gerard during the backpay perioditself.The General Counsel's compliance agents testified andthe record otherwise agreed that examination of thehours and earnings of other employees most comparableto the backpay claimant, particularly employee Hughs,showed substantial amounts of employee overtime. Suchwage data produces a gross wage for the claimant whichis unordinarily high when compared to the claimant'spretermination earnings. Thus, the agents testified that inthe interest of fairness the period before the claimant'sdischarge was used to obtain representative wage andemployment figures which figures were then utilized incalculating the claimant's gross backpay. The Respond-ent did not dispute this testimony so much as challengethe relevance of it. The Respondent argues that sincework conditions changed soon after the claimant's dis-655 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharge, neither the wages and hours of other employeesduring the backpay period nor the wages and hours ofthe backpay claimant before the discharge should beused to determine his gross backpay. Rather, the Re-spondent argues, the work that was in fact done by theRespondent's employees during the backpay periodshould be examined and those portions that would havebeen done by the backpay claimant, had he remained inthe Respondent's employ, should be used to calculate thetotal work and earning would have been paid the claim-ant for the relevant period.The Respondent argued that the end of the secondshift, the technological changes in machines at the facili-ty and changing types of work done, all contributed to asubstantial reduction in the quantity of work whichwould have been assigned to the backpay claimant hadhe remained working during the backpay period. Thus,in the Respondent's calculations, the backpay claimantwould have worked approximately 70 days during thebackpay year. This total was based on testimony ad-duced by the Respondent concerning the various print-ing jobs undertaken during the backpay year and thatportion of each job which the backpay claimant wouldhave been assigned in the normal course. The Respond-ent did not deny that other department employeesworked significantly longer hours but rather claimedthose hours were a result of those workers' differentskills and abilities as compared to the claimant.Counsel for the General Counsel argued with equalvigor in favor of her predischarge hours worked formu-la. She also argued strenuously that the formula pro-posed by the Respondent was both impossible of realisticcalculation and, as applied by the Respondent to theclaimant, produced an inequitable and distorted grossbackpay amount which could not be suppported by a fairreading of the evidence. The General Counsel initiallynoted that the original decision herein held that the endof the second shift by the Respondent was an illegal act.Counsel for the General Counsel additionally disputedthe testimony of the Respondent's witnesses regardingthat work the backpay claimant would have been as-signed during the backpay period. Thus, for example, thebackpay claimant testified that he had worked on job as-signments using certain types of printing equipmentwhile the Respondent's witnesses either disagreed withthis testimony or questioned the size or number of suchassignments completed by the claimant. Fundamentallythe General Counsel attacked the Respondent's assertionsas mere post hoc opinions of what work would havebeen undertaken by the backpay claimant. The GeneralCounsel argued such determinations are essentially im-possible to initially ascertain or to verify and, by theirvery nature, involve simplifying assumptions which wereabused by the Respondent in its calculations.3The Gen-s Thus the General Counsel argued the Respondent's witnesses as-sumed that the backpay claimant did not possess the qualifications or in-terest in undertaking certain work at the plant and that this lack of quali-fications or interest would have continued unabated through the backpayyear. The General Counsel asserts it is far more likely that, were thebackpay claimant working fewer hours than his colleagues because he re-fused to learn certain tasks, as the Respondent asserts, he would soonhave shown greater interest in doing or learning to do whatever was nec-essary to work more hours.eral Counsel also argues that the result of the calcula-tions of the Respondent produces an essentially absurdresult, i.e., that at the time of the claimant's dischargeother employees suddenly increased their hours through-out the backpay period while the backpay claimantwould have suffered a substantial and lasting reduction inhis hours. Other department employees were admittedlyworking overtime while the backpay claimant under theRespondent's formula would have been reduced to afraction of his former hours.B. Analysis and ConclusionAn administrative law judge considering conflictingbackpay formula arguments must determine the most ac-curate method of determining backpay amounts. J. S. Al-berici Construction Co., 249 NLRB 751 (1980); AmericanMfg. Co. of Texas, 167 NLRB 520 (1967). Coupled withthis obligation, however, is the fundamental notion thatuncertainties will be assessed against the wrongdoer.NLRB v. Miami Coca-Cola Bottling Co., 360 F.2d 569(5th Cir. 1966). Thus, the Board has rejected theoreticalformulas for determining backpay offered by respondentswhich, while internally consistent, did not reflect the re-alities of the events involved. See, e.g., Fruin-ColnonCorp., 244 NLRB 510 (1979). It follows that I shouldcarefully consider the proposed formulas and calcula-tions offered by each party and determine what formulaand what calculations produce the most accurate grossbackpay amount, keeping in mind that uncertainties mustbe resolved against the respondent whose illegal conductin terminating the backpay claimant produced both theuncertainties at issue and the injury the instant litigationis intended to remedy.The type of backpay formula proposed by the GeneralCounsel is both conventional and noncontroversial.4TheBoard's Casehandling Manual, Part Three, ComplianceProceedings, section 10538 et seq. describes four grossbackpay formulas for use in backpay calculations. Twoare based on the discriminatee's hours of earnings priorto his or her discharge. Two are based on the earnings ofhours of representative employees or replacement em-ployees who worked during the backpay period. The un-contested testimony of the compliance agents herein re-veals that reliance on employee's hours or earningsduring the backpay period, i.e., the latter two formulas,would produce a gross backpay sum which would belarger than that obtained using the discriminatees' ownhours and earnings preceding the discharge. Thus, thereseems to be no dispute that the General Counsel selecteda formula which, from among the four formulas noted, ismost favorable to the Respondent. It is also true that theGeneral Counsel's projected earning formula has metwith court approval. E.g., Bagel Bakers Council of Great-er New York, 555 F.2d 304 (2d Cir. 1977); Charley Top-pino & Sons, Inc., 358 F.2d 94 (5th Cir. 1966). Thus theGeneral Counsel has clearly taken a traditional positionbased on a court approved .formula which is both con-4 See, e.g., Chef Nathan Sez Eat Here, 201 NLRB 343, 345 (1973),where the Board labels an actual earnings formula "the most fair, suita-ble, and equitable formula to employ and should not be departed from inthe absence of special circumstances not present here."656 EAST WIND ENTERPRISESventional, and when considering the four alternative,most favorable to the Respondent.The General Counsel's projected earnings formula forgross backpay substitutes the readily ascertainable hoursand earnings of the claimant before his discharge for theoften difficult to ascertain and essentially abstract notionof what hours and/or earnings the claimant would haveenjoyed had he remained in the Respondent's employduring the backpay period. As noted above, it is clearthat the total backpay amount resulting from this calcula-tion is less than would have resulted had other employ-ees' hours or earnings during the backpay period beenutilized. The Respondent proposed an entirely differentformula based on a quantification of the work doneduring the backpay period which, it argues, would havebeen performed by the backpay claimant. The litigationof the specifics of this formula as applied to the backpayclaimant occupied the bulk of the trial. The GeneralCounsel, as noted, disputed both the validity of the Re-spondent's formula and its application herein, i.e., shedisputed the Respondent's claims as to what work wouldhave been assigned the claimant.The Respondent's formula, in theory, is a better for-mula for calculating gross backpay than the GeneralCounsel's. By definition it measures exactly the work forwhich the backpay claimant would have been paid. Sucha formula, however, is more easily stated than quantifiedand obviously presents complications in its application tothe claimant's specific situation. The litigation of the spe-cific application of the formula to the instant case con-vinces me that the necessarily complicated and opinionladen assumptions regarding what work would havebeen performed by the backpay claimant as opposed toother employees during the backpay period makes theRespondent's formula, under either the General Coun-sel's or the Respondent's view of the facts, less accuratethan the proposed formula of the General Counsel.The uncertainties or speculations implicit in the asser-tions of the Respondent which render its proposed appli-cation of the backpay formula unsatisfactory are numer-ous. Initially, as noted above, the Respondent assumesthat the claimant would be satisfied with very shorthours and would not volunteer for or accept new assign-ments on new machines or that the respondent wouldnot assign the work to him in such circumstances evenwhen other employees were working overtime. It furtherassumes he would not become competent to do suchwork. This is an improper assumption.sSecond, the for-mula credits the claimant with specific work without anyinclusion of general overhead time or, and perhaps moreimportantly, any showing that a similar analysis wouldaccount for all the time actually worked by other em-ployees in the department. Thus, the formula has no con-trol sample to establish its validity. Would the formulahave correctly predicated the earnings of other employ-ees in the department? Further, testimony by Respond-ent's witnesses concerning the assignment of particular5 It was the Respondent's termination which has foreclosed the back-pay claimant's opportunity to demonstrate fitness for future tasks. TheBoard utilizes a presumption of performance improvement. Cf. Flora andArgus Construction Co., 149 NLRB 583 (1964); Kansas Refined HeliumCo.. 252 NLRB 1156 (1980).work to the claimant and the conclusion that the claim-ant would not have done or would not have been as-signed certain work was clearly opinion evidence andwas contested by the backpay claimant. Lastly, as notedin the complicated arguments of the parties on brief re-garding the arithmetic significance of the conflictingsummaries of business records and other work-relatedevidence, the quantification of work that would havebeen assigned the backpay claimant is simply not suscep-tible to certain resolution on this record. The necessaryguess work thus involved in applying the Respondent'sformula renders it less accurate than the traditional for-mula proposed by the General Counsel.In summary, I find the General Counsel's projectedearning backpay formula conventional both in its formand in its application herein. Comparing the formula sug-gested by the Respondent, howsoever arguably superiorin theory, I find on this record it was not susceptible to aclear or certain application. Thus, I have found that theGeneral Counsel's formula produces a gross backpayresult which is more accurate than any total reasonablyresulting from the application of the Respondent's formu-la to the conflicting record testimony herein. According-ly, I accept both the formula and the calculations of theGeneral Counsel as to the gross backpay.III. THE PENSION CONTRIBUTION ISSUEThe General Counsel alleged in paragraphs Ii and 12of the backpay specification that the Respondent madeweekly pension contributions to a union pension trustfund on behalf of employees in the lithographic prepara-tory department, that Gerard would have been employedin the preparatory department and therefore that Gerardwould have received such contributions. The Respond-ent denied paragraphs 11 and 12 in its answer as amend-ed and further alleges that it had made payments only tocertain employees subject to "a specical agreement" withthe Union.The Board's original Order does not address pensioncontributions. The Board has held, however, that pen-sion contributions are a proper part of a general make-whole order. Fruin-Colnon Corp., above. Thus, the Gen-eral Counsel would prevail in this aspect of the case if itproved its assertions as pled. As noted, the Respondentdenied that the backpay claimant would have receivedpension contributions. There was no testimony that otheremployees received the contributions during the backpayyear. Rather the General Counsel contends on brief thatthe Respondent did not prove the denials contained in itsanswer. As to gross earnings however, of which pensioncontributions are part, the burden is on the GeneralCounsel to establish its case. Thus, it is not incumbentupon the Respondent to sustain its denial of the backpayspecification allegation; rather it is up to the GeneralCounsel to adduce evidence that its contentions are true.There was testimony that employee pension contribu-tions were completely discontinued for all employeessometime after the backpay claimant was terminated.The earnings report submitted on a roughly comparableemployee to the backpay claimant indicates that his pen-sion contributions ended in the third quarter of 1979, i.e.,657 DECISIONS OF NATIONAL LABOR RELATIONS BOARDon or before August 31, 1979. No more specific dates areevident in the record. Without more, I find that the Gen-eral Counsel's case on this aspect fails for want of proof.Accordingly, I shall dismiss the pension aspect of thebackpay specification.IV. INTERIM EARNINGS AND ALLEGED FAILURE TOMITIGATE DAMAGESThe General Counsel in the backpay specification, asorally amended at the hearing, alleges certain interimearnings by the claimant which the Respondent does notdispute. The Respondent argues, however, that the back-pay claimant failed to mitigate his damages in severalways as discussed further infra.The Board in Aircraft and Helicopter Leasing and Sales,227 NLRB 644, 646 (1976), approved the following re-statement of legal principles regarding mitigation:An employer may mitigate his backpay liabilityby showing that a discriminatee "willfully incurred"loss by "clearly unjustifiable refusal to take desira-ble new employment." (Phelps Dodge Corp. v.NLRB, 313 U.S. 177, 199-200 (1941)), but this is anaffirmative defense and the burden is upon the em-ployer to prove the necessary facts. NLRB v.Mooney Aircraft, Inc., 366 F.2d 809, 813 (C.A. 51966). The employer does not meet that burden bypresenting evidence of lack of employee success inobtaining interim employment or of low interimearning; rather, the employer must affirmativelydemonstrate that the the employee "neglected tomake reasonable efforts to find interim work."NLRB v. Miami Coca-Cola Bottling Co., 360 F.2d569, 576-576 (C.A. 5 1966). Moreover, although adiscriminatee must make "reasonable efforts to miti-gate [his] loss of income ...[he] is held ...onlyto reasonable exertions in this regard, not the high-est standard of diligence." NLRB v. Arduini Mfg.Co., 394 F.2d 420, 422-423 (C.A. 1 1968). Success isnot the measure of the sufficiency of the discrimina-tee's search for interim employment; the law "onlyrequires an honest good faith effort." NLRB v.Cashman Auto Co. and Red Cab Co., 233 F.2d 832,836 (C.A. 1). And in determining the reasonablenessof this effort, the employee's skill and qualifications,his age, and the labor conditions in the area are fac-tors to be considered. Mastro Plastics Corp., 136NLRB 1342, 1359.firms. Further, he engaged in what was ultimately un-profitable self-employment.6The Respondent suggests the backpay claimant shouldhave sought work outside his printing specialty. Giventhat the claimant was in his final year of his workinglife-the backpay period ended by his retirement at age65, I do not find on this record that the backpay claim-ant's job search was unreasonable or other than diligent.Considering the testimony of the backpay claimantwhich I credit both because of the superior demeanor ofthe witness and because of the absence of contradictoryevidence and, on the record as a whole, I find that thebackpay claimant made diligent efforts to find employ-ment and that the interim earnings admitted by the Gen-eral Counsel constitute the only proper interim earningdeductions from the gross backpay sums as found above.I further find the Respondent has failed to meet itsburden of proof to establish additional deductions fromthe gross sum.V. SUMMARY AND CONCLUSIONSHaving found the General Counsel's backpay formulaand calculations correct, save for the pension contribu-tions paragraphs rejected above, and having found theinterim earnings as pled in the amended backpay specifi-cation, I find the backpay claimant is entitled to the sumsreflected in the following table:Gross Interim NetYear Qtr. Backpay Earnings Backpay19791979198019801980IIIIVIIIIII2,974.586,352.236,327.236,327.233,114.94-0-1,679.682,221.373,766.53-0-2,974.584,672.554,105.862,560.703,114.94Total Net Backpay principal: $17,428.63.On the basis of the foregoing, and pursuant to Section10(c) of the Act, I issue the following recommendedORDER7It is hereby ordered that the Respondent, East WindEnterprises, San Francisco, California, its officers,agents, successors, and assigns, shall forthwith pay toLeonard Gerard the amount listed after his name, plusIn determining if the backpay claimant made a reasona-ble search for employment, the entire record must beconsidered in the context of the claimant's search overthe entire backpay period. Highview, Inc., 250 NLRB 549(1980); Saginaw Aggregates, Inc., 198 NLRB 598 (1972);Nickey Chevrolet Sales, Inc., 195 NLRB 395, 398 (1972).Uncertainties in the evidence are to be resolved againstthe wrongdoer, NLRB v. Miami Coca-Cola Bottling Co.,above.The uncontradicted testimony of the backpay claimantwas that he sought work in his trade by registering foremployment with the Union and by calling on printing6 The Respondent's efforts to suggest that the backpay claimant hadhidden profits or other business revenues were unsuccessful There is noevidence to suggest that the backpay claimant's business ventures wereother than as testified to by him.I If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.s See generally Isis Plumbing Co., 138 NLRB 716 (1962). The specifica-tion of earnings by calendar quarter as set forth above shall be used forpurposes of interest calculation.658 EAST WIND ENTERPRISES 659interest to be computed in the manner set forth in FloridaSteel Corp., 231 NLRB 651 (1977), and Olympic MedicalCorp., 250 NLRB 146 (1980),? less tax withholding re-quired by Federal and state laws.Leonard Gerard S17,428.63